UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                           No. 99-40176
                         Summary Calendar

                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              VERSUS

                   JESUS LUCAS TRUJILLO-LUESA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (M-98-CR-180)
                          March 14, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jesus Lucas Trujillo-Luesa appeals from his conviction of

various drug-trafficking offenses.     Trujillo contends that the

district court denied him his right to confront a Drug Enforcement

Administration (DEA) agent who testified at his trial by quashing

his subpoena for the DEA field agents’ manual and by denying

counsel the opportunity to question the agent about the manual.

     Neither the denial of Trujillo’s request to question the agent

about the manual nor the grant of the Government’s motion to quash

the subpoena was an abuse of discretion.    United States v. Wilson,

732 F.2d 404, 412 (5th Cir. 1984); United States v. Hawkins, 661


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
F.2d 436, 444 (5th Cir. 1981).           The field agents’ manual was

irrelevant to the agent’s testimony; "[t]here is no right to

impeach   a   witness   with   respect   to   collateral   or   irrelevant

matters."     Hawkins, 661 F.2d at 444.

                  AFFIRMED.




                                    2